



Exhibit 10(q)(2)


CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN
PERFORMANCE AWARD AGREEMENT
FOR OFFICERS AND DIRECTOR EMPLOYEES
JANUARY 1, 20XX – DECEMBER 31, 20XX PERFORMANCE CYCLE
Pursuant to this Performance Award Agreement (the “Award Agreement”),
CENTERPOINT ENERGY, INC. (the “Company”) hereby grants to <first_name>
<last_name>, an employee of the Company, this Performance Award (the “Award”)
covering the target number of shares, <shares_awarded>, of Common Stock (the
“Target Shares”) pursuant to the CENTERPOINT ENERGY, INC. 2009 LONG TERM
INCENTIVE PLAN (the “Plan”). The number of Target Shares shall be subject to
adjustment as provided in Section 14 of the Plan, conditioned upon the Company’s
achievement of the Performance Goals over the course of the 20XX – 20XX
Performance Cycle, and subject to the following terms and conditions:
1.Relationship to the Plan. The Award is subject to all of the terms, conditions
and provisions of the Plan in effect on the date hereof and administrative
interpretations thereunder, if any, adopted by the Committee. To the extent that
any provision of this Award Agreement conflicts with the express terms of the
Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Award Agreement
shall be hereby deemed amended so as to carry out the purpose and intent of the
Plan. References to the Participant herein also include the heirs or other legal
representatives of the Participant.
2.    Definitions. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Award
Agreement:
“Achievement Percentage” means the percentage of achievement determined by the
Committee after the end of the Performance Cycle in accordance with Section 4
that reflects the extent to which the Company achieved the Performance Goals
during the Performance Cycle.
“Cause” means the Participant's (a) gross negligence in the performance of his
or her duties, (b) intentional and continued failure to perform his or her
duties, (c) intentional engagement in conduct which is materially injurious to
the Company or its Subsidiaries (monetarily or otherwise) or (d) conviction of a
felony or a misdemeanor involving moral turpitude. For this purpose, an act or
failure to act on the part of the Participant will be deemed “intentional” only
if done or omitted to be done by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company, and no act or failure to act on the part of the Participant will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence.
“Change in Control Closing Date” means the date a Change in Control is
consummated during the Performance Cycle.
“Change in Control Payment Date” means the following:
(a)If the Change in Control is a Section 409A Change in Control, then the Change
in Control Payment Date shall be not later than the 70th day after the Change in
Control Closing Date; and
(b)If the Change in Control is a Non-Section 409A Change in Control, then the
Change in Control Payment Date shall be a date following the last day of the
Performance Cycle but no later than March 15th of the calendar year following
the calendar year in which occurs the last day of the Performance Cycle;
provided, however, in the case of the Participant’s death or Separation from
Service after the Change in Control but prior to such date, all shares not
previously paid shall be paid not later than the 70th day after the
Participant’s Separation from Service date except as otherwise provided in
Section 7(c).
“Covered Termination” means a Separation from Service that occurs within two
years after the date upon which a Change in Control occurs and that does not
result from any of the following:
(a)death;
(b)Disability;
(c)involuntary termination for Cause; or
(d)resignation by the Participant, unless such resignation is for Good Reason.
“Disability” means that the Participant is eligible for and in receipt of
benefits under the Company’s long-term disability plan.
“Employment” means employment with the Company or any of its Subsidiaries.
“Good Reason” means any one or more of the following events:
(a)a failure to maintain the Participant in the position, or a substantially
equivalent position, with the Company and/or a Subsidiary, as the case may be,
which the Participant held immediately prior to the Change in Control;
(b)a significant adverse change in the authorities, powers, functions,
responsibilities, duties, or reporting structure which the Participant held
immediately prior to the Change in Control;
(c)a significant reduction in the Participant’s annual base salary as in effect
immediately prior to the date on which a Change in Control occurs;
(d)a significant reduction in the Participant’s qualified retirement benefits,
nonqualified benefits and welfare benefits provided to the Participant
immediately prior to the date on which a Change in Control occurs; provided,
however, that a contemporaneous diminution of or reduction in qualified
retirement benefits and/or welfare benefits which is of general application and
which uniformly and contemporaneously reduces or diminishes the benefits of all
covered employees shall be ignored and not be considered a reduction in
remuneration for purposes of this paragraph (d);
(e)a significant reduction in the Participant’s overall compensation
opportunities (as contrasted with overall compensation actually paid or awarded)
under a short-term incentive plan, a long-term incentive plan or other equity
plan (or in such substitute or alternative plans) from that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
(f)a change in the location of the Participant’s principal place of employment
with the Company by more than 50 miles from the location where the Participant
was principally employed immediately prior to the date on which a Change in
Control occurs; or
(g)a failure by the Company to provide directors and officers liability
insurance covering the Participant comparable to that provided to the
Participant immediately prior to the date on which a Change in Control occurs;
provided, however, that no later than 30 days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, the Participant shall advise the Company in writing that the action (or
inaction) constitutes grounds for a termination of his or her Employment for
Good Reason, in which event the Company shall have 30 days (the “Cure Period”)
to correct such action (or inaction). If such action (or inaction) is not
corrected prior to the end of the Cure Period, then the Participant may
terminate his or her Employment with the Company for Good Reason within the
30-day period following the end of the Cure Period by giving written notice to
the Company. If such action (or inaction) is corrected before the end of the
Cure Period, then the Participant shall not be entitled to terminate his or her
Employment for Good Reason as a result of such action (or inaction).
“Non-Section 409A Change in Control” means a Change in Control that is not a
Section 409A Change in Control.
“Performance Cycle” means the period beginning on January 1, 20XX and ending on
December 31, 20XX.
“Performance Goal” means the standards established by the Committee for the
Performance Cycle to determine in whole or in part the number of Vested Shares
pursuant to Section 4, which are specified in a separate document provided with
this Award Agreement and made a part hereof for all purposes.
“Retirement” means a Separation from Service (a) on or after the attainment of
age 55 and (b) with at least five years of Employment; provided, however, that
such Separation from Service is not by the Company for Cause or due to
Disability.
“Sale of a Subsidiary” means, with respect to the Subsidiary for which the
Participant is performing services at the time of the applicable event, the
occurrence of any of the following events:
(a)A change in the ownership of such Subsidiary, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(v) or
(b)A change in the ownership of a substantial portion of such Subsidiary’s
assets, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vii).
If the Subsidiary is not a corporation, the above referenced Treasury
Regulations may be applied by analogy in accordance with guidance issued under
Section 409A.
“Section 16 Officer” means a Participant who is an “officer” within the meaning
of Section 16 of the Exchange Act as of the date notice of the Participant’s
Retirement is provided in accordance with Section 5(b)(iv).
“Section 409A” means Code Section 409A and the Treasury regulations and guidance
issued thereunder.
“Section 409A Change in Control” means a Change in Control that satisfies the
requirements of a change in control for purposes of Code Section
409A(a)(2)(A)(v) and the Treasury regulations and guidance issued thereunder.
“Separation from Service” means a separation from service with the Company or
any of its Subsidiaries within the meaning of Treasury Regulation § 1.409A-1(h)
(or any successor regulation).
“Target Shares” means the actual number of shares originally granted to the
Participant as specified in this Award Agreement.
“Vested Shares” means the shares of Common Stock actually distributable to the
Participant following the Participant’s satisfaction of the vesting provisions
of Section 5 and, if applicable, the determination by the Committee of the
extent to which the Company has achieved the Performance Goals for the
Performance Cycle pursuant to Section 4.
3.    Establishment of Award Account. The grant of Target Shares pursuant to
this Award Agreement shall be implemented by a credit to a bookkeeping account
maintained by the Company evidencing the Participant’s unfunded and unsecured
right to receive shares of Common Stock of the Company, which right shall be
subject to the terms, conditions and restrictions set forth in the Plan and to
the further terms, conditions and restrictions set forth in this Award
Agreement. Except as otherwise provided in this Award Agreement, the Target
Shares of Common Stock credited to the Participant’s bookkeeping account may not
be sold, assigned, transferred, pledged or otherwise encumbered until the
Participant has been registered as a holder of shares of Common Stock on the
records of the Company as provided in Section 6 or 7 of this Award Agreement.
4.    Award Opportunity.
(a)    Except as otherwise provided in Section 5(b)(ii), Section 5(b)(iii) or
Section 6, the Participant’s Vested Shares shall be the product of the number of
Target Shares and the Achievement Percentage that is based upon the Committee’s
determination of whether and to what extent the Performance Goals have been
achieved during the Performance Cycle.
(b)    No later than 60 days after the close of the Performance Cycle, the
Committee shall determine the extent to which each Performance Goal has been
achieved. If the Company has performed at or above the threshold level of
achievement for a Performance Goal, the Achievement Percentage shall be between
X% and X%. In no event shall the Achievement Percentage exceed X%. Upon
completing its determination of the level at which the Performance Goals have
been achieved, the Committee shall notify the Participant, in the form and
manner as determined by the Committee, of the number of Vested Shares that will
be issued to the Participant pursuant to Section 5.
5.    Vesting of Shares.
(a)    Unless earlier forfeited in accordance with Section 5(b)(i) or unless
earlier vested in accordance with Section 5(b)(ii), Section 6(b), Section 6(c)
or Section 6(d), the Participant’s right to receive shares pursuant to this
Award Agreement, if any, shall vest on the last day of the Performance Cycle
(with the number of shares, if any, based on the Committee’s determination that
each Performance Goal has been met (as provided in Section 4)). As soon as
administratively practicable, but in no event later than 70 days, after the
close of the Performance Cycle, the Committee shall notify the Participant as
required by Section 4 of the level at which the Performance Goals established
for the Performance Cycle have been achieved.
(b)    If the Participant’s Separation from Service date occurs prior to the
close of the Performance Cycle and the occurrence of a vesting event described
in Section 6(b), 6(c), or 6(d) (in connection with a Change in Control or a Sale
of a Subsidiary), then the applicable of the following clauses shall apply with
respect to the Target Shares subject to this Award Agreement:
(i)    Forfeiture of Entire Award. If the Participant’s Employment is
terminated, such that the Participant has a Separation from Service, by the
Company or any of its Subsidiaries or by the Participant for any reason other
than due to death, Disability or Retirement, then the Participant’s right to
receive any Target Shares shall be forfeited in its entirety as of the date of
such Separation from Service.
(ii)    Death or Disability. If the Participant’s Employment is terminated due
to death or Disability, the Participant’s right to receive the Target Shares
shall vest on the date of such Separation from Service. The Participant’s right
to receive any additional shares pursuant to this Award Agreement shall be
forfeited at such time.
(iii)    Retirement. If the Participant’s Employment is terminated due to
Retirement, the Participant’s right to receive shares pursuant to this Award
Agreement, if any, shall vest on the date the Committee determines that each
Performance Goal has been met (as provided in Section 4) in a pro-rata amount
determined by multiplying (1) the number of shares awarded to the Participant
based upon the Committee’s determination of achievement of Performance Goals as
provided in Section 4, by (2) a fraction, the numerator of which is the number
of days elapsed in the Performance Cycle as of the date of the Participant’s
Separation from Service, and the denominator of which is the total number of
days in the Performance Cycle.
(iv)    Enhanced Retirement. If the Participant’s Employment is terminated due
to Retirement and the requirements set forth under paragraph (1) or (2) below,
as applicable, are satisfied, then in lieu of the rights and benefits set forth
in Section 5(b)(iii), on the date the Committee determines that each Performance
Goal has been met (as provided in Section 4), the Participant shall vest in the
right to receive the total number of Vested Shares awarded to the Participant
based upon the Committee’s determination of achievement of Performance Goals as
provided in Section 4.
(1)This paragraph (1) applies if the Participant is not a Section 16 Officer at
the time of Retirement, and the requirements of this paragraph are satisfied if:
(A)
the sum of the Participants age and years of Employment is 65 or greater;

(B)
the Participant’s Retirement occurs on or after the first anniversary of the
beginning of the Performance Cycle;

(C)
the Participant provides to the Company a transition plan; and

(D)
the Participant provides the Company at least six months’ written notice of the
Participant’s Retirement.

(2)This paragraph (2) applies if the Participant is a Section 16 Officer at the
time of Retirement, and the requirements of this paragraph are satisfied if: (x)
the Participant satisfies (A), (B), and (C) under paragraph (1) above; (y) the
Participant provides reasonable advance written notice (as determined by the
Committee) of the Participant’s Retirement to the Chief Human Resources officer;
and (z) the Committee approves providing the benefits set forth in this Section
5(b)(iv) above. Any such approval must occur prior to the Participant’s
Separation from Service and is at the sole discretion of the Committee.
(c)    In accordance with the provisions of this Section 5, the Vested Shares
shall be distributed as provided in Section 7 hereof.
6.    Change in Control.
(a)Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing corporation or other business
entity or parent thereof, as the case may be (the "Acquiror"), may, without the
Participant’s consent, either assume or continue the Company’s rights and
obligations under this Award Agreement or provide a substantially equivalent
award in substitution for the shares subject to this Award.
(b)Vesting Upon a Change in Control. Notwithstanding anything herein to the
contrary and without regard to the Performance Goals, if (i) there is a Change
in Control during the Performance Cycle and prior to the Participant’s
Separation from Service due to death or Disability and (ii) the Acquiror does
not assume or continue this Award or provide a substantially equivalent award in
substitution for this Award pursuant to Section 6(a), then upon the Change in
Control Closing Date, the Participant’s right to receive the Target Shares shall
vest. Notwithstanding the foregoing, in the event the Change in Control occurs
after the Participant has had a Separation from Service due to Retirement,
unless the requirements set forth in Section 5(b)(iv)(1), (2), (3), and (4) are
satisfied, the Target Shares such Participant shall receive under this Section
6(b) shall be pro-rated based on the number of days that elapsed in the
Performance Cycle as of the date of the Participant’s Separation from Service
over the total number of days in the Performance Cycle.
(c)Vesting Upon a Covered Termination. Notwithstanding anything herein to the
contrary and without regard to the Performance Goals, if the Participant
experiences a Covered Termination during the Performance Cycle, then, upon the
date of the Covered Termination, the Participant's right to receive the Target
Shares shall vest.
(d)Vesting Upon the Sale of a Subsidiary. Notwithstanding anything herein to the
contrary and without regard to the Performance Goals, if (i) a Sale of a
Subsidiary with respect to the Participant occurs during the Performance Cycle
and (ii) the Participant’s employment with the Company and all Subsidiaries
(other than any entity that ceases to be a Subsidiary as a result of the Sale of
a Subsidiary) ceases upon and in connection with such Sale of a Subsidiary, then
upon such Sale of a Subsidiary, the Participant’s right to receive the Target
Shares shall vest in the proportion of the number of days elapsed in the
Performance Cycle as of the date of the Sale of a Subsidiary by the total number
of days in the Performance Cycle. The Participant’s right to receive any
additional shares pursuant to this Award Agreement shall be forfeited at such
time.
(e)Distributions Upon a Change in Control or Sale of a Subsidiary. If the
Participant is entitled to a benefit pursuant to Section 6(b), 6(c), or 6(d)
hereof, then this Award shall be settled by the distribution to the Participant
of:
i.shares of Common Stock equal to the Target Shares (or such pro-rated amount as
set forth in Section 6(b) or 6(d), if applicable); plus
ii.Dividend Equivalents on such shares of Common Stock in the form of shares of
Common Stock (rounded up to the nearest whole share) for the period commencing
at the beginning of the Performance Cycle and ending on the date immediately
preceding the date of the distribution.
In lieu of the foregoing distribution in shares, the Committee, in its sole
discretion, may direct that such distribution be made to the Participant in a
lump cash payment equal to:
(1)the product of (i) the Fair Market Value per share of Common Stock on the
date immediately preceding the date of the distribution and (ii) the Target
Shares (or such pro-rated amount as set forth in Section 6(b) or 6(d), if
applicable); plus
(2)Dividend Equivalents on such shares of Common Stock for the period commencing
at the beginning of the Performance Cycle and ending on the date immediately
preceding the date of the distribution.
Such distribution, whether in the form of shares of Common Stock or, if directed
by the Committee, in cash, shall satisfy the rights of the Participant and the
obligations of the Company under this Award Agreement in full.
(f)Timing of Distribution.
(1)No Assumption or Substitution. If the Participant is entitled to a benefit
pursuant to Section 6(b), distributions shall be made in accordance with Section
6(e) on the Change in Control Payment Date.
(2)Covered Termination. If the Participant is entitled to a benefit pursuant to
Section 6(c) on account of a Covered Termination, distributions shall be made in
accordance with Section 6(e) not later than the 70th day after the Participant’s
Separation from Service date except as otherwise provided in Section 7(c).
(3)Sale of a Subsidiary. If the Participant is entitled to a benefit pursuant to
Section 6(d), distributions shall be made in accordance with Section 6(e) not
later than the 70th day after the date the Sale of a Subsidiary is consummated.
7.    Distribution of Vested Shares.
(a)    If the Participant’s right to receive shares pursuant to this Award
Agreement has vested pursuant to Section 5(a) or Section 5(b)(iii) or (iv), a
number of shares of Common Stock equal to the number of Vested Shares shall be
distributed no later than March 15th of the calendar year following the calendar
year in which occurs the last day of the Performance Cycle.
(b)    If the Participant’s right to receive shares pursuant to this Award
Agreement has vested pursuant to Section 5(b)(ii), a number of shares of Common
Stock equal to the number of Vested Shares shall be distributed not later than
the 70th day after the Participant’s Separation from Service date except as
otherwise provided in Section 7(c).
(c)    With respect to any benefits payable hereunder upon the Participant’s
Separation from Service (other than a Separation from Service due to the
Participant’s death), if as of the Participant’s Separation from Service date,
the Participant is a “specified employee” (within the meaning of Section
409A(a)(2)(B)), then such benefits shall not be distributed until the date that
is the earlier of (x) the second business day following the end of the six-month
period commencing on the Participant's Separation from Service date or (y) the
Participant's date of death, if death occurs during such six-month period.
(d)    The Company shall have the right to withhold applicable taxes from any
such distribution of Vested Shares or from other compensation payable to the
Participant at the time of such vesting and distribution pursuant to Section 11
of the Plan (but subject to compliance with the requirements of Section 409A, if
applicable).
(e)    Upon distribution of the Vested Shares pursuant to this Section 7, the
Participant shall also be entitled to receive Dividend Equivalents for the
Vested Shares for the period after the commencement of the Performance Cycle but
prior to the date the Vested Shares are delivered to the Participant (in
accordance with the requirements of Section 409A, to the extent applicable).
8.    Confidentiality. The Participant agrees that the terms of this Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this Award Agreement and
the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys’ fees, and take any other lawful actions to
enforce this Award Agreement.
9.    Participant Obligations.
(a)    Confidentiality. The Participant acknowledges that in the course of his
or her employment with the Company, the Company agrees to provide to the
Participant Confidential Information regarding the Company and the Company’s
business and has previously provided the Participant other such Confidential
Information. In return for this and other consideration, provided under this
Award Agreement, the Participant agrees that he or she will not, while employed
by the Company and thereafter, disclose or make available to any other person or
entity, or use for his own personal gain, any Confidential Information, except
for such disclosures as required in the performance of his or her duties
hereunder or as may otherwise be required by law or legal process (in which case
the Participant shall notify the Company of such legal or judicial proceeding by
a non-governmental party as soon as practicable following his receipt of notice
of such a proceeding, and permit the Company to seek to protect its interests
and information). Nothing in this Award Agreement, however, limits or precludes
Participant from making a good faith voluntary report, charge, complaint, or
claim to or providing truthful testimony and documents as required by law or
under oath pursuant to a subpoena, court order, or request by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state, or local government agency or commission
(“Government Agencies”). Participant further understands that this Award
Agreement does not limit Participant’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information to the Government Agency, without notice to the Company. For
purposes of this Award Agreement, “Confidential Information” shall mean any and
all information, data and knowledge that has been created, discovered, developed
or otherwise become known to the Company or any of its affiliates or ventures or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Award Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s plans and strategies, nonpublic information concerning
material market opportunities, technical trade secrets, processes, formulas,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, manuals, records of research, reports, memoranda,
computer software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.
(b)    Return of Property. The Participant agrees that at the time of his or her
Separation from Service, he or she will deliver to the Company (and will not
keep in his or her possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by the Participant.
(c)    Non-Solicitation and Non-Competition.
(1)Non-Solicitation. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information (as defined in Section 9(a)) regarding the Company
and the Company’s business, the Participant agrees that, while employed by the
Company and for one year following his or her Separation from Service, he or she
shall not, without the prior written consent of the Company, directly or
indirectly, (i) hire or induce, entice or solicit (or attempt to induce, entice
or solicit) any employee of the Company or any of its affiliates or ventures to
leave the employment of the Company or any of its affiliates or ventures or (ii)
solicit or attempt to solicit the business of any customer or acquisition
prospect of the Company or any of its affiliates or ventures with whom the
Participant had any actual contact while employed at the Company.
(2)Non-Competition. For consideration provided under this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business,
the Participant agrees that while employed by the Company and for one year
following a Separation from Service he or she will not, without the prior
written consent of the Company, acting alone or in conjunction with others,
either directly or indirectly, engage in any business that is in competition
with the Company or accept employment with or render services to such a business
as an officer, agent, employee, independent contractor or consultant, or
otherwise engage in activities that are in competition with the Company.
(3)Restricted Area. The restrictions contained in this Section 9(c) are limited
to a 50-mile radius around any geographical area in which the Company engages
(or has definite plans to engage) in operations or the marketing of its products
or services at the time of the Participant’s Separation from Service.
(d)    Restrictions Reasonable. The Participant acknowledges that the
restrictive covenants under this Section 9, for which the Participant received
valuable consideration from the Company as provided in this Award Agreement,
including, but not limited to the Company’s agreement to provide the Participant
with Confidential Information regarding the Company and the Company’s business
are ancillary to otherwise enforceable provisions of this Award Agreement that
the consideration provided by the Company gives rise to the Company’s interest
in restraining the Participant from competing and that the restrictive covenants
are designed to enforce the Participant’s consideration or return promises under
this Award Agreement. Additionally, the Participant acknowledges that these
restrictive covenants contain limitations as to time, geographical area, and
scope of activity to be restrained that are reasonable and do not impose a
greater restraint than is necessary to protect the goodwill or other legitimate
business interests of the Company, including, but not limited to, the Company’s
need to protect its Confidential Information.
(e)    Violations. If the Participant violates any provision of this Section 9,
the Participant shall not be entitled to receive any amounts that would
otherwise be payable to the Participant with respect to this Award, and such
amounts shall be forfeited. If the Participant violates any provision of this
Section 9 after amounts under this Award have been paid or if the Company learns
of the violation after amounts under this Award have been paid, the Participant
shall repay to the Company the Common Shares (or the equivalent value thereof
determined as of the date of the Company’s demand) or the cash received, as the
case may be, within thirty (30) days of receiving a demand from the Company for
the repayment of the Award. Further, the Company shall be entitled to an award
of attorneys’ fees incurred with securing any relief hereunder and/or pursuant
to a breach or threatened breach of this Section 9.
10.    Notices. For purposes of this Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
11.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Target Shares, unless and until the Participant is
registered as the holder of shares of Common Stock.
12.    Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Target Shares are transferable by the Participant to Immediate
Family Members, Immediate Family Member trusts, and Immediate Family Member
partnerships pursuant to Section 13 of the Plan.
13.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any Subsidiary or any successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.
14.    Waiver. Failure of either party to demand strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, nor shall any waiver by either party of any right hereunder at any
one time or more times be deemed a waiver of such right at any other time or
times. No term or condition hereof shall be deemed to have been waived except by
written instrument.
15.    Compliance with Section 409A. It is the intent of the Company and the
Participant that the provisions of the Plan and this Award Agreement comply with
Section 409A and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the Award pursuant to Section 14 of the Plan
and (ii) no substitutions of the benefits under this Award Agreement, in each
case, shall be made in a manner that results in noncompliance with the
requirements of Section 409A, to the extent applicable.
16.    Compliance with Recoupment Policy. Any amounts payable, paid, or
distributed under this Award Agreement are subject to the recoupment policy of
the Company as in effect from time to time.
17.    Modification of Award Agreement. Any modification of this Award Agreement
shall be binding only if evidenced in writing and signed by an authorized
representative of the Company.






 

